        Case 1:19-cv-02973-SCJ Document 90 Filed 09/18/19 Page 1 of 13




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

SISTERSONG WOMEN OF COLOR                )
                                         )
REPRODUCTIVE JUSTICE                     )
COLLECTIVE et al.,                       )
                                         )
                                         )
      Plaintiffs,                        ) Civil Action No.: 1:19-cv-02973-SCJ
                                         )
                                         )
v.                                       )
                                         )
                                         )
BRIAN KEMP et al.,                       )
                                         )
                                         )
                                         )
      Defendants.                        )
                                         )
                                         )

                    Joint Preliminary Report and Discovery Plan

1.    Description of Case:
      (a)    Describe briefly the nature of this action.

       This case challenges the constitutionality of H.B. 481, 155th Gen. Assemb.,
Reg. Sess. (Ga. 2019), the Living Infants Fairness and Equality Act (“H.B. 481” /
the “LIFE Act”), enacted into law on May 7, 2019, and taking effect on January 1,
2020. H.B. 481 / the LIFE Act redefines “Natural Person” in the Georgia Code.
Plaintiffs describe it as banning abortion at a pre-viability point in pregnancy;
Defendants 1 describe it as restricting certain types of pre-viability abortions to
pursue its interests in saving unborn life, protecting maternal health, safeguarding
the integrity and ethics of the medical profession, and encouraging childbirth.




1
 “Defendants” refers to all Defendants other than Defendant district attorneys Paul
L. Howard, Jr. and Sherry Boston.
                                         1
           Case 1:19-cv-02973-SCJ Document 90 Filed 09/18/19 Page 2 of 13




     (b)  Summarize, in the space provided below, the facts of this case.
The summary should not be argumentative nor recite evidence.

          See above.

          (c)   The legal issues to be tried are as follows:
       First, whether H.B. 481 / the LIFE Act is a proper exercise of Georgia’s
police powers or violates Georgians’ right to privacy and liberty under the
Fourteenth Amendment to the United States Constitution. Second, whether H.B.
481 / the LIFE Act is written with the minimum clarity that satisfies due process or
is unconstitutionally vague under the Fourteenth Amendment to the United States
Constitution.

          (d) The cases listed below (include both style and action number) are:

                (1) Pending Related Cases: None

                (2) Previously Adjudicated Related Cases: None

2.        This case is complex because it possesses one or more of the features
          listed below (please check):

      (1) Unusually large number of parties
_______
_____ (2) Unusually large number of claims or defenses
_____ (3) Factual issues are exceptionally complex
_____ (4) Greater than normal volume of evidence
_____ (5) Extended discovery period is needed
_____ (6) Problems locating or preserving evidence
_____ (7) Pending parallel investigations or action by government
_X___ (8) Multiple use of experts – Solely Defendants’ designation
_____ (9) Need for discovery outside United States boundaries
_____ (10) Existence of highly technical issues and proof
_____ (11) Unusually complex discovery of electronically stored information

      Plaintiffs’ position: This case is not complex. No discovery is appropriate;
even if limited discovery were appropriate, its scope would not qualify as complex.


                                            2
        Case 1:19-cv-02973-SCJ Document 90 Filed 09/18/19 Page 3 of 13




       Defendants’ position: Although Defendants intend to submit some expert
testimony, the parties do not believe that any of the other features are present in
this case or that the case is complex.

3.    Counsel:

The following individually-named attorneys are hereby designated as lead
counsel for the parties:

Plaintiffs: Susan Talcott Camp, ACLU Foundation, Inc.

Defendants: Jeffrey M. Harris, Consovoy McCarthy PLLC

Defendant Paul L. Howard, Jr.: Linda A. Klein, Baker Donelson Bearman

Caldwell & Berkowitz, P.C.

Defendant Sherry Boston: S. Derek Bauer, Baker Hostetler LLP

4.    Jurisdiction:
      Is there any question regarding this Court's jurisdiction?

      __x_Yes ____No

      If "yes," please attach a statement, not to exceed one page, explaining
the jurisdictional objection. When there are multiple claims, identify and
discuss separately the claim(s) on which the objection is based. Each objection
should be supported by authority.

       Defendants’ position: Defendants have shown in their opposition brief to
Plaintiffs’ preliminary injunction motion that Plaintiffs’ vagueness claim does not
satisfy Article III standing. Specifically, Plaintiffs have not shown how they
personally intend to engage in a course of conduct affected with a constitutional
interest that will be proscribed by the LIFE Act’s definition of natural person, or
that any course of conduct they plan to take faces a credible threat of prosecution


                                          3
         Case 1:19-cv-02973-SCJ Document 90 Filed 09/18/19 Page 4 of 13




due to the LIFE Act’s definition of natural person. See Susan B. Anthony List v.
Driehaus, 573 U.S. 149, 159 (2014).

       Defendant Sherry Boston’s position: Defendant Sherry Boston (“D.A.
Boston”) has shown in her opposition to Plaintiffs’ motion for preliminary
injunction that Plaintiffs’ claims fail to present an actual “case or controversy”
between any Plaintiff and D.A. Boston sufficient to demonstrate Article III
standing. Specifically, because Plaintiffs do not and cannot allege any of them
faces a credible threat of prosecution by D.A. Boston under H.B. 481, they have
not shown and cannot show, as a matter of law, that they have suffered, or are
about to suffer, an injury in fact that is actual or imminent, and not conjectural or
hypothetical, with the result that this Court lacks subject matter jurisdiction over
their claims as against D.A. Boston.


5.      Parties to This Action:
        (a) The following persons are necessary parties who have not been
            joined:

              None

        (b) The following persons are improperly joined as parties:

          For the reasons briefly set forth in response to Question #4, above, D.A.
     Boston is improperly joined as a defendant in this action.


        (c) The names of the following parties are either inaccurately stated or
            necessary portions of their names are omitted:
              None

6.      Amendments to the Pleadings:

Amended and supplemental pleadings must be filed in accordance with the
time limitations and other provisions of Fed.R.Civ.P. 15. Further instructions
regarding amendments are contained in LR 15.

                                           4
       Case 1:19-cv-02973-SCJ Document 90 Filed 09/18/19 Page 5 of 13




      (a) List separately any amendments to the pleadings that the parties
anticipate will be necessary:

            None
      (b) Amendments to the pleadings submitted LATER THAN THIRTY
DAYS after the Joint Preliminary Report and Discovery Plan is filed, or
should have been filed, will not be accepted for filing, unless otherwise
permitted by law

7.    Filing Times For Motions:
       All motions should be filed as soon as possible. The local rules set
specific filing limits for some motions. These times are restated below.
       All other motions must be filed WITHIN THIRTY DAYS after the
beginning of discovery, unless the filing party has obtained prior permission
of the court to file later. Local Rule 7.1A(2).

      (a) Motions to Compel: before the close of discovery or within the
extension period allowed in some instances. Local Rule 37.1.
      (b) Summary Judgment Motions: within thirty days after the close of
discovery, unless otherwise permitted by court order. Local Rule 56.1.
      (c) Other Limited Motions: Refer to Local Rules 7.2A; 7.2B, and
7.2E, respectively, regarding filing limitations for motions pending on
removal, emergency motions, and motions for reconsideration.
      (d) Motions Objecting to Expert Testimony: Daubert motions with
regard to expert testimony no later than the date that the proposed pretrial
order is submitted. Refer to Local Rule 7.2F.

8.    Initial Disclosures:
The parties are required to serve initial disclosures in accordance with
Fed.R.Civ.P. 26. If any party objects that initial disclosures are not
appropriate, state the party and basis for the party’s objection. NOTE: Your
initial disclosures should include electronically stored information. Refer to
Fed.R.Civ.P. 26(a)(1)(B).




                                       5
        Case 1:19-cv-02973-SCJ Document 90 Filed 09/18/19 Page 6 of 13




        Plaintiffs maintain that discovery is neither necessary nor appropriate in this
case, because it can and should be decided on pure issues of law, and therefore
initial disclosures should not be exchanged.

      Defendants maintain that very limited discovery, particularly with respect to
expert testimony and the Plaintiffs’ standing, is in order to demonstrate the nature
and effect of the LIFE Act and show that its regulations are appropriately tailored
to Georgia’s multiple unique state interests in regulating abortion.

       To the extent initial disclosures are required to be exchanged in this case, the
parties believe that the current initial disclosure deadline of September 18, 2019,
should be extended until after the September 23, 2019 preliminary injunction
argument to allow the parties time to address whether and, if so, how discovery
should go forward in this case, and to discuss further any proposed changes to the
default discovery and case schedule, in the event that this Court express any views
on scheduling on September 23, 2019.

9.    Request for Scheduling Conference:
      Does any party request a scheduling conference with the Court? If so,
please state the issues which could be addressed and the position of each
party.

      No.

10.   Discovery Period:

       The discovery period commences thirty days after the appearance of the
first defendant by answer to the complaint. As stated in LR 26.2A, responses
to initiated discovery must be completed before expiration of the assigned
discovery period.
       Cases in this Court are assigned to one of the following three discovery
tracks: (a) zero month discovery period, (b) four months discovery period,
and (c) eight months discovery period. A chart showing the assignment of
cases to a discovery track by filing category is contained in Appendix F. The
track to which a particular case is assigned is also stamped on the complaint
and service copies of the complaint at the time of filing.


                                           6
        Case 1:19-cv-02973-SCJ Document 90 Filed 09/18/19 Page 7 of 13




      Please state below the subjects on which discovery may be needed:

        Plaintiffs’ position: No discovery is needed, and is in fact inappropriate,
because Plaintiffs are entitled to judgment as a matter of law. The only material
fact is whether H.B. 481 bans abortion at a pre-viability point in pregnancy. The
Verified Complaint establishes that it does and Defendants do not dispute that.
Thus, judgment as a matter of law may be entered in favor of Plaintiffs based
solely on the existing record and legal briefing submitted in connection with the
motion for preliminary injunction and the September 23, 2019 argument on that
motion. If it is not possible to enter final judgment on these grounds before January
1, 2020, then a preliminary injunction is urgently needed before that time.

       Defendants’ position: Defendants have a right to discovery in this case and
there is no basis in precedent for the Plaintiffs’ position that this case is a pure
question of law. Defendants have demonstrated in their briefing, among other
things, that: (1) the Supreme Court has recognized a separate and distinct state
interest in protecting unborn life, but has not determined the standard of review for
this interest, necessarily raising factual issues as to whether the LIFE Act is
appropriately tailored to Georgia’s interest in protecting life; and (2) the Supreme
Court has recognized that states may regulate abortion pre-viability in order to
advance their interests in maternal health, medical ethics, and childbirth,
necessarily raising the factual issue of whether the LIFE Act’s restrictions are
appropriated tailored to those interests.
       Additionally, Plaintiffs misrepresent Defendants’ position in this case.
Defendants do not concede, but in fact dispute and contest the claim, that the LIFE
Act “bans abortion at a pre-viability point in the pregnancy.” To the contrary,
Defendants have demonstrated in their briefing that under the LIFE Act all women
are capable of obtaining an abortion before detection of the heartbeat, and
moreover, that all women can obtain a pre-viability abortion after the heartbeat if
they fall within the health, life, rape, or incest exceptions of the law. The LIFE Act
does not “ban” abortion pre-viability, and discovery is appropriate to show that its
limited and reasonable restrictions on abortion are appropriately tailored to its
multiple constitutional state interests. Some limited discovery may also be
necessary on the issue of Plaintiffs’ standing to bring their vagueness claim.

      Defendant Sherry Boston’s position: For the reasons set forth above and in
D.A. Boston’s opposition to Plaintiffs’ motion for preliminary injunction, no
discovery is necessary to determine that the Court lacks subject matter jurisdiction
                                          7
        Case 1:19-cv-02973-SCJ Document 90 Filed 09/18/19 Page 8 of 13




over Plaintiffs’ claims as to D.A. Boston, and that she should be dismissed from
this action.

      If the parties anticipate that additional time beyond that allowed by the
assigned discovery track will be needed to complete discovery or that
discovery should be conducted in phases or be limited to or focused upon
particular issues, please state those reasons in detail below:

      The parties do not anticipate that additional time beyond that allowed by the
assigned discovery track will be needed to complete any discovery.

      As for whether discovery should be conducted in phases or be limited to or
focused upon particular issues:

       Plaintiffs’ position: For the reasons set forth above, Plaintiffs do not believe
that any discovery is appropriate in this case. The only relevant issue is whether the
point in pregnancy at which H.B. 481 bans abortion is a pre-viability point in
pregnancy.

       Defendants’ position: For the reasons set forth above, Defendants believe
that they have a right to discovery and that a certain amount of discovery is
appropriate in this case. Discovery can be focused on whether the LIFE Act’s
restrictions (which are not a “ban”) are appropriately tailored to its constitutional
interests in saving unborn life, protecting maternal health, safeguarding the ethics
and integrity of the medical profession, and promoting childbirth. Some limited
discovery as to Plaintiffs’ standing to bring their vagueness claim may also be in
order. Defendants do not believe that discovery needs to be conducted in phases, as
this case will require only a limited amount of discovery.

11.   Discovery Limitation and Discovery of Electronically Stored
      Information:
     (a) What changes should be made in the limitations on discovery
imposed under the Federal Rules of Civil Procedure or Local Rules of this
Court, and what other limitations should be imposed?

      Plaintiffs’ position: For the reasons set forth in the response to Question #10
above, Plaintiffs believe that discovery would be inappropriate in this case.

                                          8
        Case 1:19-cv-02973-SCJ Document 90 Filed 09/18/19 Page 9 of 13




       Defendants’ position: For the reasons set forth in the response to Question
#10 above, Defendants believe that they have a right to discovery and that a certain
amount of discovery is appropriate in this case. Defendants do not believe any
extra changes or limitations are necessary in this case.
      (b) Is any party seeking discovery of electronically stored
information?

      ___x____ Yes ________ No

      If “yes,”

            (1) The parties have discussed the sources and scope of the
      production of electronically stored information and have agreed to limit
      the scope of production (e.g., accessibility, search terms, date
      limitations, or key witnesses) as follows:

        If necessary, the parties will continue to discuss ESI matters and agree upon
this issue at a later date.

            (2) The parties have discussed the format for the production of
      electronically stored information (e.g., Tagged Image File Format (TIFF
      or .TIF files), Portable Document Format (PDF), or native), method of
      production (e.g., paper or disk), and the inclusion or exclusion and use
      of metadata, and have agreed as follows:

        If necessary, the parties will continue to discuss ESI matters and agree upon
this issue at a later date.

12.   Other Orders:
     What other orders do the parties think that the Court should enter
under Rule 26(c) or under Rule 16(b) and (c)?

      Plaintiffs’ position: Plaintiffs believe that, assuming arguendo that discovery
were to take place in this case, it may be necessary to enter a protective order
preventing the public disclosure of names, addresses, or other identifying

                                          9
       Case 1:19-cv-02973-SCJ Document 90 Filed 09/18/19 Page 10 of 13




information of staff, clinicians, and patients affiliated with Plaintiffs (except for the
names of Plaintiffs and the addresses of Plaintiff organizations that are already
public). Nonetheless, Plaintiffs do not believe this Court needs to enter such an
order at this time, while the parties continue to discuss what discovery, if any, is
appropriate.

13.   Settlement Potential:

      (a) Lead counsel for the parties certify by their signatures below that
they conducted a Rule 26(f) conference that was held on September 4, 2019,
and that they participated in settlement discussions. Other persons who
participated in the settlement discussions are listed according to party.

For Plaintiffs: Lead counsel:

Susan Talcott Camp, ACLU Foundation, Inc.

Signature: ___/s/ Susan Talcott Camp____________________

Other participants: Emily Nestler and Kirby Tyrrell, Center for Reproductive
Rights; Carrie Flaxman, Planned Parenthood Federation of America; Sean J.
Young, American Civil Liberties Union Foundation of Georgia, Inc.


For Defendants: Lead counsel:

Jeffrey M. Harris, Consovoy McCarthy PLLC

Signature: ____/s/ Jeffrey M. Harris ____________________________

Other participants: Patrick Strawbridge and Steven C. Begakis, Consovoy
McCarthy PLLC; Andrew A. Pinson, Solicitor General of Georgia.


For Defendant Paul L. Howard, Jr.:

Linda A. Klein


                                           10
       Case 1:19-cv-02973-SCJ Document 90 Filed 09/18/19 Page 11 of 13




Signature: ___ /s/ Linda A. Klein _____________________________

Other participants: Joe D. Whitley, Steven G. Hall, Sarah Carrier, all of Baker
Donelson Bearman Caldwell & Berkowitz, P.C.


For Defendant Sherry Boston:

Lead Counsel: S. Derek Bauer, Baker Hostetler LLP

Signature: _/s/ S. Derek Bauer _______________________________

Other participants: Ian K. Byrnside and Erin Morrissey, Baker Hostetler LLP



      (b) All parties were promptly informed of all offers of settlement and
following discussion by all counsel, it appears that there is now:

      (_____) A possibility of settlement before discovery.

      (______) A possibility of settlement after discovery.

      (______) A possibility of settlement, but a conference with the judge is
      needed.

      (__X___) No possibility of settlement.

      (c) Counsel(______) do or (___X__) do not intend to hold additional
settlement conferences among themselves prior to the close of discovery.

     The proposed date of the next settlement conference is _____________,
20____.

      (d) The following specific problems have created a hindrance to
settlement of this case.


                                       11
       Case 1:19-cv-02973-SCJ Document 90 Filed 09/18/19 Page 12 of 13




14.   Trial by Magistrate Judge:

     Note: Trial before a Magistrate Judge will be by jury trial if a party is
otherwise entitled to a jury trial.

       (a) The parties (______) do consent to having this case tried before a
magistrate judge of this Court. A completed Consent to Jurisdiction by a
United States Magistrate Judge form has been submitted to the clerk of court
this ____________ day ____________________, of 20___.

     (b) The parties (__x___) do not consent to having this case tried before a
magistrate judge of this Court.

Signatures:

__/s/ Susan Talcott Camp_______         ___/s/ Jeffrey M. Harris__________

Susan Talcott Camp*                     Jeffrey M. Harris*
AMERICAN CIVIL LIBERTIES UNION          CONSOVOY MCCARTHY PLLC
FOUNDATION, INC.                        1600 Wilson Boulevard, Suite 700
125 Broad Street, 18th Floor            Arlington, VA 22209
New York, NY 10004                      (703) 243-9423
(212) 549-2633                          jeff@consovoymccarthy.com
tcamp@aclu.org                          Lead Counsel for Defendants
Lead Counsel for Plaintiffs              * Admitted pro hac vice
* Admitted pro hac vice
                                        ___/s/ __ Linda A. Klein_________
___/s/ S. Derek Bauer _______           Linda A. Klein
S. Derek Bauer                          Baker Donelson Bearman
Baker Hostetler LLP                     Caldwell & Berkowitz, PC
1170 Peachtree Street, NE               3414 Peachtree Road, NE
Suite 2400                              Suite 1600
Atlanta, Georgia 30309                  Atlanta, Georgia 30326
(404) 256-8425                          (404) 577-6000
dbauer@bakerlaw.com                     lklein@bakerdonelson.com
Lead counsel for Defendant Boston        Lead counsel for Defendant Howard



                                       12
      Case 1:19-cv-02973-SCJ Document 90 Filed 09/18/19 Page 13 of 13




                           *************
                          SCHEDULING ORDER

      Upon review of the information contained in the Joint Preliminary
Report and Discovery Plan form completed and filed by the parties, the Court
orders that the time limits for adding parties, amending the pleadings, filing
motions, completing discovery, and discussing settlement are as set out in the
Federal Rules of Civil Procedure and the Local Rules of this Court, except as
herein modified:

 IT IS SO ORDERED, this _____________ day of _____________________,
                              20____.


                   _________________________________
                   UNITED STATES DISTRICT JUDGE




                                      13
